         Case 3:21-cv-00935-VAB Document 12 Filed 08/16/21 Page 1 of 11




                                UNITED STATES DISTRICT COURT

                                    DISTRICT OF CONNECTICUT



 BLACK VETERANS PROJECT and NATIONAL
 VETERANS COUNCIL FOR LEGAL REDRESS,
                                                            Civ. No.: 3:21-cv-00935 (VAB)
                 Plaintiffs,
         v.
 UNITED STATES DEPARTMENT OF
 VETERANS AFFAIRS,


                 Defendant.
                                                            AUGUST 16, 2021


                               ANSWER AND AFFIRMATIVE DEFENSE

                                         INTRODUCTION
        Answering the first four unnumbered paragraphs in Plaintiffs’ complaint, Defendant

admits that this is an action brought pursuant to the Freedom of Information Act (“FOIA”), 5

U.S.C. §§ 552 et seq. Defendant further responds that the allegations contained therein are

Plaintiffs’ purported background facts not relevant to stating a cause of action under FOIA, and to

which no response is required. To the extent a response is deemed required, Defendant denies the

allegations.

                                      JURISDICTION AND VENUE

        1.      Answering paragraph 1, Defendant responds that this paragraph contains legal

conclusions, to which no response is required. To the extent a response is deemed required,

Defendant denies the allegations.

        2.        Answering paragraph 2, Defendant is without sufficient knowledge or

information to admit or deny the allegations of said paragraph, and on that basis denies them and

leaves Plaintiffs to their proof.
         Case 3:21-cv-00935-VAB Document 12 Filed 08/16/21 Page 2 of 11




                                                PARTIES

       3.      Answering paragraph 3, Defendant is without sufficient knowledge or information

to admit or deny the allegations of said paragraph, and on that basis denies them.

       4.      Answering paragraph 4, Defendant is without sufficient knowledge or information

to admit or deny the allegations of said paragraph, and on that basis denies them.

       5.      Answering paragraph 5, Defendant admits the Department of Veterans Affairs

(VA) is an executive department of the United States of America and that the purpose of the VA

is to administer the laws providing benefits and other services to veterans and their dependents and

the beneficiaries of veterans. Defendant admits that the VA contains administrations and staff

offices, including the VBA, VHA, and BVA. The remaining allegations in this paragraph are legal

conclusions to which no response is required. To the extent a response is deemed required,

Defendant denies the allegations.

                                     STATEMENT OF FACTS
                            The VA Discriminates Against Black Veterans

       6.      Answering paragraph 6, Defendant responds the allegations contained therein are

Plaintiffs’ purported background facts not relevant to stating a cause of action under FOIA, and to

which no response is required. To the extent a response is deemed required, Defendant denies the

allegations.

       7.      Answering paragraph 7, Defendant responds the allegations contained therein are

Plaintiffs’ purported background facts not relevant to stating a cause of action under FOIA, and to

which no response is required. To the extent a response is deemed required, Defendant denies the

allegations.

       8.      Answering paragraph 8, Defendant responds the allegations contained therein are


                                                   1
         Case 3:21-cv-00935-VAB Document 12 Filed 08/16/21 Page 3 of 11




Plaintiffs’ purported background facts not relevant to stating a cause of action under FOIA, and to

which no response is required. To the extent a response is deemed required, Defendant denies the

allegations.

       9.      Answering paragraph 9, Defendant responds that the allegations contained therein

are Plaintiffs’ purported background facts not relevant to stating a cause of action under FOIA,

and to which no response is required. To the extent a response is deemed required, Defendant

denies the allegations.

       10.     Answering paragraph 10, Defendant responds that said paragraph contains

allegations of purported background facts not relevant to stating a cause of action under FOIA,

and to which no response is required. To the extent a response is deemed required, the allegations

are denied.

       11.     Answering paragraph 11, Defendant responds that said paragraph contains

allegations of purported background facts not relevant to stating a cause of action under FOIA,

and to which no response is required. To the extent a response is deemed required, the allegations

are denied.

       12.     Answering paragraph 12, Defendant responds that said paragraph contains

allegations of purported background facts not relevant to stating a cause of action under FOIA,

and to which no response is required. To the extent a response is deemed required, the allegations

are denied.

       13.     Answering paragraph 13, Defendant responds that said paragraph contains

allegations of background facts not relevant to stating a cause of action under FOIA, and to which

no response is required. To the extent a response is deemed required, the allegations are denied.

       14.     Answering paragraph 14, Defendant responds that said paragraph contains

allegations of purported background facts not relevant to stating a cause of action under FOIA,


                                                  2
         Case 3:21-cv-00935-VAB Document 12 Filed 08/16/21 Page 4 of 11




and to which no response is required. To the extent a response is deemed required, the allegations

are denied.

       15.     Answering paragraph 15, Defendant responds that said paragraph contains

allegations of purported background facts not relevant to stating a cause of action under FOIA,

and to which no response is required. To the extent a response is deemed required, the allegations

are denied.

       16.     Answering paragraph 16, Defendant responds that said paragraph contains

allegations of purported background facts not relevant to stating a cause of action under FOIA,

and to which no response is required. To the extent a response is deemed required, the allegations

are denied.

       17.     Answering paragraph 17, Defendant responds that said paragraph contains

allegations of purported background facts not relevant to stating a cause of action under FOIA,

and to which no response is required. To the extent a response is deemed required, the allegations

are denied.

       18.     Answering paragraph 18, Defendant responds that said paragraph contains

allegations of purported background facts not relevant to stating a cause of action under FOIA,

and to which no response is required. To the extent a response is deemed required, the allegations

are denied.

       19.     Answering paragraph 19, Defendant responds that said paragraph contains

allegations of purported background facts not relevant to stating a cause of action under FOIA,

and to which no response is required. To the extent a response is deemed required, the allegations

are denied.

       20.     Answering paragraph 20, Defendant responds that said paragraph contains

allegations of purported background facts not relevant to stating a cause of action under FOIA,


                                                  3
         Case 3:21-cv-00935-VAB Document 12 Filed 08/16/21 Page 5 of 11




and to which no response is required. To the extent a response is deemed required, the allegations

are denied.

       21.     Answering paragraph 21, Defendant responds that said paragraph contains

allegations of purported background facts not relevant to stating a cause of action under FOIA,

and to which no response is required. To the extent a response is deemed required, the allegations

are denied.

       22.     Answering paragraph 22, Defendant responds that said paragraph contains

allegations of purported background facts not relevant to stating a cause of action under FOIA,

and to which no response is required. To the extent a response is deemed required, the allegations

are denied.

                                       Plaintiffs’ FOIA Requests

                                              VBA Request

       23.     Answering paragraph 23, Defendant admits the allegations.

       24.     Answering paragraph 24, Defendant admits the allegations.

       25.     Answering paragraph 25, Defendant responds that this paragraph contains legal

conclusions, to which no response is required. To the extent a response is deemed required,

Defendant denies the allegations.

       26.     Answering paragraph 26, Defendant admits that on March 22, 2021, VBA provided

notice of an extension for responding to Plaintiffs’ FOIA request. Defendant further responds that

the remaining allegations in paragraph 26 are legal conclusions to which no response is required.

To the extent a response is deemed required, Defendant denies the allegations.

       27.     Answering paragraph 27, Defendant admits that on April 1, 2021, VBA issued its

first interim Initial Agency Decision (“IAD”). Defendant admits that VBA referred items 4 and 6

to the BVA and assigned it a new FOIA request number, 21-04716-F. Defendant further responds


                                                  4
         Case 3:21-cv-00935-VAB Document 12 Filed 08/16/21 Page 6 of 11




that the remaining allegations in paragraph 27 are characterizations of the IAD to which no

response is required and avers that the document speaks for itself. To the extent a response is

deemed required, Defendant denies the allegations.

       28.     Answering paragraph 28, Defendant admits the allegations.

       29.     Answering paragraph 29, Defendant admits that on June 16, 2021, VBA issued a

second interim IAD for Items 1-14. Defendant admits that VBA referred a portion of item 16 to

the Office of the Assistant Secretary for Human Resources and Administration (OASHR) and

assigned it a new FOIA tracking number, 21-06776-F. Defendant further responds that the

remaining allegations in paragraph 29 are characterizations of the second interim IAD to which no

response is required and avers that the document speaks for itself. To the extent a response is

deemed required, Defendant denies the allegations.

       30.     Answering paragraph 30, Defendant denies that deadline to respond to item 16 was

April 5, 2021 and avers that the deadline to respond was 20 business days after the June 16, 2021

referral date. Defendant admits that the referral to OASHR regarding a portion of item 16 is

currently outstanding. Defendant denies the remaining allegations in paragraph 30.

       31.     Answering paragraph 31, Defendant denies that the VA has not responded to the

Plaintiffs’ appeal of the “no records” response for item 15 and avers that on June 3, 2021, the VA

Office of General Counsel denied the appeal by emailed letter on that date. Defendant further

responds that the remaining allegations of paragraph 31 are legal conclusions to which no response

is required. To the extent a response is deemed required, Defendant denies the allegations.

       32.     Answering paragraph 32, Defendant admits the allegations in the first sentence and

avers that on August 6, 2021, OGC issued a Final Agency Decision denying the appeal. Defendant

further responds that the remaining allegations in paragraph 32 are legal conclusions to which no

response is required.   To the extent a response is deemed required, Defendant denies the


                                                  5
         Case 3:21-cv-00935-VAB Document 12 Filed 08/16/21 Page 7 of 11




allegations.

                                                VHA Request

       33.     Answering paragraph 33, Defendant admits the allegations.

       34.     Answering paragraph 34, Defendant admits that on February 22, 2021, VHA

emailed Plaintiffs to clarify a portion of Plaintiffs’ FOIA request. Defendant admits that on

February 22, 2021, Plaintiffs responded by email, stating, in part, that “we are requesting

information for both Veterans and for employees.” Defendant further responds that the remaining

allegations in paragraph 34 are characterizations of the emails to which no response is required.

To the extent a response is deemed required, Defendant denies the allegations.

       35.     Answering paragraph 35, Defendant admits the allegations.

       36.     Answering paragraph 36, Defendant denies that OGC has not responded to items 5

and 6 and avers that on March 23, 2021, OGC provided Plaintiff with all information in response

to items numbers 5 and 6 in full. The remaining allegations of paragraph 36 are legal conclusions

to which no response is required. To the extent a response is deemed required, Defendant denies

the allegations.

       37.     Answering paragraph 37, Defendant responds that the allegations of paragraph 37

are characterizations of Attachment I to the Complaint, to which no response is required and avers

that the document speaks for itself. To the extent a response is deemed required, Defendant denies

the allegations.

       38.     Answering paragraph 38, Defendant admits the allegations in the first sentence. The

remaining allegations in paragraph 38 are Plaintiffs’ characterizations of the initial agency decision

to which no response is required and avers that the document speaks for itself. To the extent a

response is deemed required, Defendant denies the allegations.

       39.     Answering paragraph 39, Defendant admits that on April 14, 2021, VHA issued an


                                                    6
         Case 3:21-cv-00935-VAB Document 12 Filed 08/16/21 Page 8 of 11




initial agency decision. Defendant further responds that the remaining allegations in paragraph 39

are Plaintiffs’ characterizations of the IAD to which no response is required and avers that the

document speaks for itself. To the extent a response is deemed required, Defendant denies the

allegations.

       40.     Answering paragraph 40, Defendant admits that Plaintiffs appealed ORMDI’s IAD

by letter dated April 23, 2021. Defendant denies that ORMDI acknowledged receipt of the appeal,

and avers that OGC acknowledged receipt of the appeal on April 26, 2021. The remaining

allegations in paragraph 40 are legal conclusions to which no answer is required. To the extent a

response is deemed required, Defendant denies Plaintiffs’ allegations

       41.     Answering paragraph 41, Defendant admits that Plaintiffs appealed the VHA initial

agency decision by letter dated May 3, 2021. Defendant denies that VHA acknowledged receipt

of the appeal, and avers that OGC acknowledged receipt of the appeal on May 3, 2021.

       42.     Answering paragraph 42, Defendant admits on June 23, 2021, an OGC attorney

emailed Plaintiffs regarding their appeal concerning FOIA request number 21-03677-F. Defendant

denies the remaining allegations in paragraph 42 and avers that the email speaks for itself.

       43.     Answering paragraph 43, Defendant admits the same OGC attorney emailed

Plaintiffs on July 1, 2021. Defendant further responds that the remaining allegations in paragraph

43 are characterizations of the email to which no response is required. To the extent a response is

deemed required, Defendant denies the allegations and avers that the document speaks for itself.

       44.     Answering paragraph 44, Defendant denies that VHA issued a final administrative

decision and avers that on July 7, 2021, OGC issued a final agency decision denying Plaintiffs’

appeal concerning items 1 – 4 of FOIA request #21-03677-F.

       45.     Answering paragraph 45, Defendant denies the allegations.

       46.     Answering paragraph 46, Defendant responds that the allegations of paragraph 46


                                                   7
         Case 3:21-cv-00935-VAB Document 12 Filed 08/16/21 Page 9 of 11




are characterizations of the appeal decision to which no response is required and avers that the

document speaks for itself. To the extent a response is deemed required, Defendant denies the

allegations.

       47.     Answering paragraph 47, Defendant denies that Plaintiffs requested a break-down

of unspecified (that is, for any protected basis, race or otherwise) discrimination complaints by

year and VHA facility and avers that the request was limited to “complaints alleging racial bias or

discrimination.”   Defendant responds that the remaining allegations of paragraph 47 are

characterizations of the appeal decision to which no response is required and avers that the

document speaks for itself. To the extent a response is deemed required, Defendant denies the

allegations.

       48.     Answering paragraph 48, Defendant responds that the allegations of paragraph 48

are characterizations of the appeal decision to which no response is required and avers that the

document speaks for itself. To the extent a response is deemed required, Defendant denies the

allegations.

       49.     Answering paragraph 49, Defendant admits that VHA redacted employee names

and email addresses in its response to item 4, pursuant to a statutory FOIA exemption. Defendant

denies the remaining allegations in paragraph 49.

                                              BVA Request

       50.     Answering paragraph 50, Defendant admits the allegations.

       51.     Answering paragraph 51, Defendant denies that BVA has produced no response

and avers that on August 11, 2021, BVA issued an interim IAD. Defendant further responds that

the remaining allegations in paragraph 51 are legal conclusions to which no response is required.

To the extent a response is deemed required, Defendant denies the allegations.



                                                    8
          Case 3:21-cv-00935-VAB Document 12 Filed 08/16/21 Page 10 of 11




                                  PLAINTIFFS’ CLAIMS FOR RELIEF

          52.    Defendant re-alleges and incorporates by refence all preceding paragraphs.

          53.    Answering paragraph 53, Defendant denies the allegations.

          54.    Answering paragraph 54, Defendant denies the allegations.

          55.    Answering paragraph 55, Defendant denies the allegations.

          56.    Answering paragraph 56, Defendant denies the allegations.



                                          REQUESTED RELIEF

          Answering Plaintiffs’ Claims for Relief, the remainder of the Complaint consists of

Plaintiffs’ prayer for relief to which no response is required. To the extent a response is required,

Defendant responds that Plaintiffs are not entitled to any of the relief requested.

                                                 * * *

          All allegations not expressly admitted above are denied. Moreover, Defendant raises the

following defenses to Plaintiffs’ allegations:

                                    FIRST AFFIRMATIVE DEFENSE

          Defendant is entitled to appropriate fees for its searches and responses to Plaintiffs’

Requests in accordance with applicable law.

                                                 * * *

          Defendant respectfully requests and reserves the right to amend, alter, and supplement the

defenses contained in this Answer as the facts and circumstances giving rise to the Complaint

become known through the course of the litigation.

          Wherefore, Defendant respectfully requests that this Court enter a judgment in its favor,

dismiss Plaintiffs’ Complaint with prejudice, and grant such other relief as is deemed just and

proper.


                                                    9
        Case 3:21-cv-00935-VAB Document 12 Filed 08/16/21 Page 11 of 11




                                                         Respectfully submitted,


                                                         LEONARD C BOYLE
                                                         ACTING UNITED STATES ATTORNEY

                                                         /s/ Carolyn A. Ikari
                                                         CAROLYN A. IKARI
                                                         ASSISTANT UNITED STATES ATTORNEY
                                                         450 Main Street, Room 328
                                                         Hartford, Connecticut 06103
                                                         (860) 760-7953
                                                         carolyn.ikari@usdoj.gov
                                                         Fed. Bar No. ct13437


                                         Certificate of Service

       I certify that on August 16, 2021, the foregoing Answer and Affirmative Defense was filed

electronically. Notice of this filing will be sent by e-mail to all parties by operation of the Court=s

electronic filing system. Parties may access this filing through the Court=s system.

                                                         /s/ Carolyn A. Ikari
                                                         CAROLYN A. IKARI
                                                         ASSISTANT U.S. ATTORNEY




                                                    10
